Title: To George Washington from Robert McLean, 7 June 1796
From: McLean, Robert
To: Washington, George


        
          Dear Sir
          Union Town [Pa.] 7th June 179[6]
        
        I have lately been down the Ohio River and among others have taken a View of a tract of your Land Situate on the East Side of the Ohio River above Bakers Station and below Grave Creek Generally known by the Round Bottom—I have a desire to become a purchaser—And would beg the favour of you, Sir to inform me as soon as convenient “by Letter directed to the Care of Alexander MClean of Union Town Esquire” the lowest terms you will accept of—I am interested in the information, as I wish to turn my Eye to another object if I cannot acceede to your terms. I am Sir with due Regard your Excellencies most Obt Humble Servant
        
          Robert MClean
        
        
          P.S. I live on Monongahela River about 3 Miles below the Mouth of Georges Creek.
        
      